DETAILED ACTION
This action is responsive to the amendment filed 9/9/22.
Claims 1-2, 4,6, 9-12, 16-19, 21-24 are finally rejected.
Claim 25 is withdrawn from consideration as being drawn to a non-elected invention by original presentation. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Applicant’s originally claimed invention is directed to a thermotherapeutic device for use during a surgical procedure. Claim 25 is directed to a temperature regulation device used in conjunction with a personal protective suit, such as a biohazard suit. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 6, 9-12, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kane et al. (US 20080021531, “Kane”).
Regarding claim 1, Kane teaches a method of transcutaneous heat transfer (Abstract, ‘A method and apparatus for the prevention of deep vein thrombosis (DVT), pulmonary embolism (PE), lower extremity edema, and other associated medical conditions by adjusting the temperature of the muscles of a foot or a leg’) during a surgical procedure (Par. 31, ‘This is especially important if the apparatus is used during surgery’), the method consisting of: (a) stably associating  via an attachment element (Par. 53 and Fig. 1, soft chamber body 102 shaped like a sock) one or more thermoregulatory devices with one or more glabrous skin surfaces of a portion of a mammal (Fig. 1, heat exchange unit 104 in contact with the plantar tissue which is innately glabrous tissue) in which vasoconstriction is compromised (Par. 89, ‘[…] patients that are under anesthesia since they are already vasodilated’), wherein: the one or more thermoregulatory devices comprises a heat exchange element (Fig. 1, heat exchange unit 104), the attachment element and is sized to have a minimal impact on the circulation of blood through the mammal (Par. 53, ‘the top opening 128 may be fabricated to contract within a size range without constricting blood flow in the foot’), and stably associating the one or more thermoregulatory devices comprises wrapping the portion of the mammal with the attachment element (Fig. 9, shows an embodiment of the device in which the attachment device is a wrap); and (b) transferring heat from the heat exchange element through the one or more glabrous skin surface (Par. 10, ‘In one embodiment, a lower extremity device is provided for regulating temperature […] on a human extremity’) during a surgical procedure (Par. 31, ‘This is especially important if the apparatus is used during surgery’) without application of negative pressure (Abstract, ‘optionally, a vacuum or negative pressure unit, are provided’; implies that the providing a negative pressure unit is optional and not a requirement of the method) or impact on the circulation of blood in the mammal (Par. 53, ‘the top opening 128 may be fabricated to contract within a size range without constricting blood flow in the foot’) in a manner sufficient to achieve transcutaneous heat transfer (Par. 3, ‘and/or adjusting the temperature of a human’), wherein the heat exchange element is positioned to contact only the one or more glabrous skin surfaces (Fig. 1, thermal heat exchange element 104 in contact with the plantar tissue of the foot which  is innately glabrous; par. 74, ‘’).
In the Remarks filed 9/9/22, applicant argues that fig. 9 of Kane cannot be used as a basis for a rejection of the claims since the embodiment of fig. 9 does not teach transferring heat from the heat exchange element through only the one or more glabrous skin surfaces. In particular, applicant asserts that an upper portion of the device contains heat exchange elements which are in contact with non-glabrous tissues. The examiner disagrees and notes that Kane explicitly leaves the number and the exact locations of the thermal exchange units 904 open-ended in par. 74, stating, ‘The one or more thermal exchange units and compression pads of the leg device 900 can be positioned overlappingly or separately on one or more portions of the hard or soft chamber body 902 inside the hard or soft chamber 950.’ Therefore, Kane recognizes that different location of configurations of the heat exchange units 904 are within the scope of the disclosure. Further, considering that Kane teaches an example in fig. 1 in which only a single thermal exchange unit 104 is applied to the glabrous tissue of the foot, it is the examiner’s position that it would have been within the scope of the disclosure to utilize fig. 9 of Kane in a similar manner as that disclosed with reference to fig. 1 and likewise only apply the thermal heat exchange unit to the glabrous tissue of the foot.   
Regarding claim 2, Kane further teaches wherein the heat exchange element is a fluid heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’) or an electrical heat exchange element (Fig. 5 and par. 61, ‘The thermal exchange unit 504 may be an electric pad’).
Regarding claim 4, Kane further teaches wherein the mammal is under anesthesia (Par. 89, ‘patients that are under anesthesia since they are already vasodilated’).
Regarding claim 6, Kane further teaches wherein the glabrous skin surface comprises a palm or a sole (Fig. 1, showing thermal exchange unit 104 applied to a sole).
Regarding claim 16, Kane further teaches wherein the thermoregulatory device comprises an electrical heat exchange element (Fig. 5 and par. 61, ‘The thermal exchange unit 504 may be an electric pad’).
Regarding claim 17, Kane further teaches wherein the thermoregulatory device comprises a fluid heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’).
Regarding claim 23, Kane further teaches wherein the portion of the mammal to which the one or more thermoregulatory devices are attaches is exposed to ambient pressure (Fig. 9, it is apparent from the figure that the extremity of the mammal would be exposed to ambient pressure when soft chamber 902 is used without a vacu-seal, as disclosed in par. 72). 
Regarding claim 11, Kane teaches a system consisting of: (a) one or more thermoregulatory devices (Fig. 1, foot device 100), each comprising: a heat exchange element configured to exchange heat at a glabrous surface of a mammal (Figs. 1, 3, 4, and 5, thermal heat exchange units 104, 204 and 504) in which vasoconstriction is compromised (Par. 89, ‘[…] patients that are under anesthesia since they are already vasodilated’); and an attachment element configured to be wrapped around a portion of the mammal comprising the glabrous surface and secure the thermoregulatory device to the glabrous surface (Fig. 9, shows an embodiment of the device in which the attachment device is a wrap), wherein the attachment element is sized to have a minimal impact on the circulation of blood through the portion of the limb (Fig. 1 and par. 53, ‘the top opening 128 may be fabricated to contract within a size range without constricting blood flow in the foot’), the heat exchange element is positioned to contact only the glabrous surface of the mammal (Fig. 1, thermal heat exchange element 104 is only in contact with the plantar tissue of the foot which is innately glabrous) and the one or more thermoregulatory devices do not include a negative pressure element (Abstract, ‘optionally, a vacuum or negative pressure unit, are provided’; implies that embodiments of the device do not possess a negative pressure element); (b)    a power source operatively coupled to the one or more thermoregulatory devices (Par. 76, ‘one or more power supplies’); and (c) a controller (Fig. 1, controller 160) configured to adjust the temperature of the one or more thermoregulatory devices (Par. 76, ‘The controller module typically includes […] a proportional-integral-derivative (PID) controller for process control of […] the temperature’).
Regarding claim 9, Kane further teaches wherein the glabrous skin surface comprises a palm or a sole (Fig. 1, thermal heat exchange element 104 in contact with the plantar tissue of the foot).
Regarding claim 10, Kane further teaches wherein the mammal is a human (Abstract, ‘A human extremity’).
Regarding claim 12, Kane further teaches wherein the one or more thermoregulatory devices are configured to flow a temperature controlled liquid through the heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’).
Regarding claim 18, Kane further teaches wherein the one or more thermoregulatory devices comprises an electrical heat exchange element (Fig. 5 and par. 61, ‘The thermal exchange unit 504 may be an electric pad’).
Regarding claim 19, Kane further teaches wherein the one or more thermoregulatory devices comprises a fluid heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’).
Regarding claim 21, Kane teaches a method of transcutaneous heat transfer (Abstract, ‘A method and apparatus for the prevention of deep vein thrombosis (DVT), pulmonary embolism (PE), lower extremity edema, and other associated medical conditions by adjusting the temperature of the muscles of a foot or a leg’) during an intraoperative surgical procedure (Par. 31, ‘This is especially important if the apparatus is used during surgery’), the method comprising: (a) stably associating via an attachment element  (Fig. 1, soft chamber body 102) one or more thermoregulatory devices with one or more glabrous skin surfaces of a mammal (Fig. 1, heat exchange unit 104 in contact with the plantar tissue which is innately glabrous tissue) in which vasoconstriction is compromised (Par. 89, ‘in patients that are under anesthesia since they are already vasodilated’), wherein the one or more thermoregulatory devices comprises a heat exchange element (Fig. 1, heat exchange unit 104), and the attachment element is sized to have a minimal impact on the circulation of blood through the mammal (Par. 53, ‘Alternatively, the top opening 128 may be fabricated to contract within a size range without constricting blood flow in the foot to further minimize this force’); and stably associating the one or more thermoregulatory devices comprises wrapping the portion of the mammal with the attachment element (Fig. 9, shows an embodiment of the device in which the attachment device is a wrap); and (b) transferring heat from the heat exchange element through the one or more glabrous skin surfaces (Par. 10, ‘In one embodiment, a lower extremity device is provided for regulating temperature […] on a human extremity’) during an intra-operative surgical procedure (Par. 31, ‘This is especially important if the apparatus is used during surgery’) without application of negative pressure (Abstract, ‘optionally, a vacuum or negative pressure unit, are provided’; implies that providing a negative pressure unit is optional and not a requirement of the method) in a manner sufficient to achieve transcutaneous heat transfer (Par. 3, ‘and/or adjusting the temperature of a human’), wherein the heat exchange element is positioned to contact only the glabrous skin surfaces (Fig. 1, thermal heat exchange element 104 in contact with only the plantar tissue of the foot which is innately glabrous).
Regarding claim 24, Kane further teaches wherein: the attachment element comprises a sheet (Fig. 9); and stably associating the one or more thermoregulatory devices comprises reversibly affixing a first portion of the sheet to a second portion of the sheet (Par. 71 and fig. 9, fasteners 980, 982, 984, 986 and 988).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Kane et al. (US 20080132976, “Kane 2”).
Regarding claim 22, Kane further teaches wherein stably associating one or more thermoregulatory devices with one or more glabrous skin surfaces of a mammal comprises: stably associating a first thermoregulatory device to a mammal via a first attachment element (Fig. 7, showing first and second thermoregulatory elements 700,720); and stably associating a second thermoregulatory device to a sole of the mammal via a second attachment element, wherein the second attachment element is shaped substantially like a sock (Fig. 7, showing first and second thermoregulatory elements 700,720 shaped like socks).
Kane further teaches that while the disclosed embodiments are described with respect to a foot device (Par. 29) that they could be adapted to attachment to other extremities including the hands (Par. 29, ‘The extremity of a mammal includes legs, feet, toes, calfs, limbs, ankles, hands, etc. While embodiments of the invention will be described further below with respect to a foot device, it is recognized that the foot device described below may be adapted for use with other extremities that have vasculature structures suitable for the vasodilation methods described herein’). Therefore, considering that Kane teaches that multiple thermoregulatory devices can be applied simultaneously (Fig. 7 and par. 84, ‘The method includes providing one or more devices of the invention to the mammal’) and that the device can be readily adapted for use with other extremities including the hand (Par. 29), it is the examiner’s position that Kane at least can be construed to teach ‘stably associating a first thermoregulatory device to a hand of the mammal via a first attachment element’ simultaneous with the second thermoregulatory device attached to sole. Further, while Kane fails to explicitly teach that this hand embodiment is associated with the palm, the disclosure of Kane heavily suggests this since par. 25 teaches that palms contain arteriovenous anastomoses (AVAs) which are the main target structure of Kane. 
Kane, therefore fails to explicitly teach that the first thermoregulatory device is associated to a palm of the mammal or that this device is shaped substantially like a glove or mitten.
However, in the same field of endeavor, Kane 2 teaches an analogous method (Abstract, ‘Embodiments of the invention include a method and a device for increasing blood flow and controlling the temperature of a mammal by applying a desired pressure to extremities of a mammal.’) which comprises stably associating a first thermoregulatory device to a palm of the mammal (Par. 53) via a first attachment element (Fig. 4c, body element 410), wherein the first attachment element is shaped substantially like a glove or mitten (Figs. 4c-d and par. 91, ‘The extremity 130 to be enclosed by the device 400A can be a hand, as shown in FIG. 4C, in which the device 400A is shaped like a mitten or a glove’); and stably associating a second thermoregulatory device to a sole of the mammal (Fig. 6a, thermal exchange unit 620B) via a second attachment element (Fig. 6a, body element 610), wherein the second attachment element is shaped substantially like a sock (Fig. 6a, device 600 is shaped substantially like a sock). Kane further teaches that one more devices of the invention can be applied simultaneously (Par. 137, ‘The method includes providing one or more devices of the invention to the mammal and regulating the temperature of the one or more extremities of the mammal using the devices.’)
Therefore, in view of Kane 2, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Kane by providing a mitten shaped thermoregulatory device, as taught by Kane 2, in order to provide simultaneous thermoregulation of the hands and feet respectively.  Further, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to associate this device with a palm of the user in order to target AVAs, as taught by Kane 2.
Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive. 
Applicant argues that fig. 9 of Kane cannot be used as a basis for a rejection of the claims since the embodiment of fig. 9 does not teach transferring heat from the heat exchange element through only the one or more glabrous skin surfaces. In particular, applicant asserts that an upper portion of the device contains heat exchange elements which are in contact with non-glabrous tissues. The examiner disagrees and notes that Kane explicitly leaves the number and the exact locations of the thermal exchange units 904 open-ended in par. 74, stating, ‘The one or more thermal exchange units and compression pads of the leg device 900 can be positioned overlappingly or separately on one or more portions of the hard or soft chamber body 902 inside the hard or soft chamber 950.’ Therefore, Kane recognizes that different location of configurations of the heat exchange units 904 are within the scope of the disclosure. Further, considering that Kane teaches an example in fig. 1 in which only a single thermal exchange unit 104 is applied to the glabrous tissue of the foot, it is the examiner’s position that it would have been within the scope of the disclosure to utilize fig. 9 of Kane in a similar manner as that disclosed with reference to fig. 1 and likewise only apply the thermal heat exchange unit to the glabrous tissue of the foot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739

/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794